DETAILED ACTION
Responsive to the Applicant reply filed on 07/11/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/11/2022 has been entered. Claims 1, 8, 14 and 20 have been amended. Claims 1-20 remain pending in the application.
Applicant’s amendment to claim 20 has overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 04/11/2022. Therefore the 35 USC § 112 rejection previously set forth is withdrawn.

Response to Arguments
Applicants arguments, see amended independent claims 1 and 8 and Applicant’s Remarks, Page 6-8, regarding the newly added limitation “wherein the masking prevents user interaction with the portion of the data that is restricted” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramamurthy (WO 2020046274 A1). Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
Applicants arguments, see amended independent claim 14 and Applicant’s Remarks, Page 8-9, regarding the newly added limitation “wherein the manipulating prevents user interaction with the location of the data” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramamurthy (WO 2020046274 A1). With respect to the “location of the data” above, Examiner requires clarification on the limitation since para. 0023 and 0025 state a concept of “a screen location of the data” in a set of rules. On the other hand, para. 0047, 0075 and 0078 recite “geographic location” in a set of rules. Examiner considers both aspects of the limitation, and concluded that Ramamurthy cures the deficiencies of Ellis. In addition, dependent claim 20 is also reconsidered based on the filed amendments. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20200104539 A1 hereinafter “Liu”) in view of Ramamurthy (WO 2020046274 A1).
Regarding claim 1, (Currently Amended) Liu discloses a method, the method comprising (FIG. 5): 
monitoring a presentation of data by an application on a display ([0067] the method 500 can begin by a processor 108 (e.g., via an identification module 210) identifying sensitive data from a set of data (block 502). The processor 108 can determine (e.g., via one or more sensors 106 and/or a sensing module 204) that an authorized user is focusing on and/or looking at the obscured sensitive data (block 506)); 
determining that a portion of the data is restricted ([0067] the method 500 can begin by a processor 108 (e.g., via an identification module 210) identifying sensitive data from a set of data (block 502)); and 
masking, in real time, the presentation of the portion of the data that is restricted ([0068]  The processor 108 can obscure each portion of the sensitive data (block 504). In some embodiments, the sensitive data can be obscured as part of a default setting. Further, the sensitive data can be obscured utilizing any of the obscuring techniques discussed elsewhere herein (Examiner considered, for example, Fig. 3C, Time T2 as the updated portion of data based on Fig. 3B, Time T1 considered as the real-time)).
However, Liu may not explicitly discloses, but Ramamurthy, which is a same field of endeavor, discloses wherein the masking prevents user interaction with the portion of the data that is restricted ([0050] user input actions may be prevented until completion of the data capture event. For example, touch actions may be disabled and/or data fields may be locked to prevent further sensitive data from being provided). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Liu with the teachings of Ramamurthy to include masks that  prevents user interaction with the portion of the data that is restricted. One of ordinary skill in the art would have been motivated to make this modification because the system ensures that the sensitive information in the software application is not depicted in any captured screenshots (para. 0026).

Regarding claim 2, (Original) the combination of Liu and Ramamurthy discloses the method of claim 1, further comprising 
nullifying user actions that target the portion of the data that is restricted ([Ramamurthy: 0072] At 708, the process may involve determining, for each of the identified data fields, an appropriate obfuscation technique. It may be appropriate to remove or nullify data includes in a data field. For example, if only a portion of the data value has been entered into a data field (e.g., a data input event is still in progress), then the data value may be nullified).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Liu with the teachings of Ramamurthy to nullify user actions that target the portion of the data that is restricted. One of ordinary skill in the art would have been motivated to make this modification because an obfuscation module may determine whether it is appropriate to empty out, or nullify, a data field. The obfuscation module may be configured to cancel any active data input events, resulting in nullifying any data fields that are currently being entered. Therefore, the obfuscation module [or the method] may be configured to maintain the obfuscation of the data fields until the screen capture event has concluded (para. 0038).

Regarding claim 3, (Original) the combination of Liu and Ramamurthy discloses the method of claim 2, further comprising 
checking display level interactions to determine that nullifying user actions that target the portion of the data does not break a functioning of the application ([Ramamurthy: 0072] The appropriate obfuscation technique may involve generating an obfuscation layer [“not break a functioning of the application”, See para. 0022 regarding an obstruction layer] that will conceal a data value associated with the data field. In these embodiments, the process may also involve identifying positional information for each of the identified data fields, which may be provided by a user interface container).

Regarding claim 4, (Original) the combination of Liu and Ramamurthy discloses the method of claim 1, wherein the masking allows the application to function normally while the portion of the data is masked ([Liu: 0060] the security module 206 clarifies (e.g., un-blacks out) the passport number so that the user can read the passport number as the user looks at and/or focuses on the passport number. Further, the security module 206 maintains and/or continues to black out the other portions of sensitive data (e.g., the date of birth and salary/income data) while the user is looking at the passport data because the user is not looking at the date of birth and salary/income data [“allow the application to function normally” compare FIG. 3B and 3C regarding the passport number]).

Regarding claim 5, (Original) the combination of Liu and Ramamurthy discloses the method of claim 1, wherein determining that a portion of the data is restricted comprises: identifying one or more users that are viewing the portion of the data by collecting biometric data of the one or more users with one or more sensors (Liu: FIG. 2B, identification module 210; [0056] An identification module 210 can discern between authorized users and unauthorized users using one or more biometrics detected by the set of sensors 106); and determining that at least one of the one or more users is restricted from viewing the portion of the data ([Liu: 0067-0069] the method 500 can begin by a processor 108 (e.g., via an identification module 210) identifying sensitive data from a set of data (block 502). The processor 108 can determine (e.g., via one or more sensors 106 and/or a sensing module 204) that an authorized user is focusing on and/or looking at the obscured sensitive data (block 506). In response to determining that the user is focusing on and/or looking at the obscured sensitive data, the processor 108 can clarify the obscured sensitive data (block 508)).

Regarding claim 6, (Original) the combination of Liu and Ramamurthy discloses the method of claim 5, wherein: 
identities of the one or more users are updated in real time ([Liu: 0069] The processor 108 can determine (e.g., via one or more sensors 106 and/or a sensing module 204) that an authorized user is focusing on and/or looking at the obscured sensitive data (block 506)); and 
determining that a portion of the data is restricted comprises: 
determining a restriction level for each of the one or more users; and updating the portion of the data that is restricted based on a highest restriction level of the one or more users ([Liu: 0069-0070] In response to determining that the user is focusing on and/or looking at the obscured sensitive data, the processor 108 can clarify the obscured sensitive data (block 508). The processor 108 can further determine (e.g., via the one or more sensors 106 and/or a sensing module 204) that the user is no longer focusing on and/or looking at the obscured sensitive data (block 510). In response to determining that the user is no longer focusing on and/or looking at the clarified sensitive data, the processor 108 can re-obscure the sensitive data (block 512). (Examiner considers, for example, Fig. 3C, Time T2 as the updated portion of data based on Fig. 3B, Time T1 considered as the highest restriction level)).

Regarding claim 7, (Original) the combination of Liu and Ramamurthy discloses the method of claim 1, wherein determining that the portion of the data is restricted comprises: 
identifying one or more monitoring devices that can view the portion of the data (Liu: FIG. 1B, 106; [0039] a sensor 106 can detect whether the user and/or the one or more third parties is/are viewing and/or looking at the sensitive data displayed on a display 102. Specifically, a sensor 106 can locate, determine, and/or discern the focus and/or gaze of the eye(s) of one or more individuals); and 
determining that at least one of the one or more monitoring devices is not authorized to view the portion of the data ([Liu: 0041] a processor 108 can ensure that sensitive data displayed on a display 102 is not viewable/readable by an unauthorized user of the computing system 100A and/or a third party that is attempting to view the sensitive data while an authorized user is viewing the sensitive data).

Regarding claim 8, (Currently Amended) Liu discloses an electronic device comprising (FIGS. 3A through 3F, operations that protect sensitive data displayed on a display for the computing system of FIG. 1A and/or the computing device of FIG. 1B): 
a display configured to draw frames containing data elements of an application running within an operating system ([0058-0059] FIGS. 3A through 3F are timing diagrams of one embodiment of operations that protect sensitive data displayed on a display 102 for a computing system 100A or a computing device 100B. At time T1 (see FIG. 3B), sensitive data (e.g., date of birth, passport number, and salary/income data) are identified and obscured. In this example, the sensitive data is blacked out); 
a processor configured to run the operating system and transmit the frames to the display to be drawn (FIG. 2A; [0044] FIG. 2A is a block diagram of one embodiment of a processor 108A that can protect sensitive data displayed on a display 102); 
the processor further configured to (FIG. 5; [0067] FIG. 5 is a schematic flow chart diagram for protecting sensitive data being displayed on a display 102): 
monitor data that is transmitted to the display ([0067] the method 500 can begin by a processor 108 (e.g., via an identification module 210) identifying sensitive data from a set of data (block 502). The processor 108 can determine (e.g., via one or more sensors 106 and/or a sensing module 204) that an authorized user is focusing on and/or looking at the obscured sensitive data (block 506)); 
determine that a portion of the data is restricted ([0067] the method 500 can begin by a processor 108 (e.g., via an identification module 210) identifying sensitive data from a set of data (block 502)); and 
mask, in real time, the portion of the data that is restricted ([0068]  The processor 108 can obscure each portion of the sensitive data (block 504). In some embodiments, the sensitive data can be obscured as part of a default setting. Further, the sensitive data can be obscured utilizing any of the obscuring techniques discussed elsewhere herein (Examiner considered, for example, Fig. 3C, Time T2 as the updated portion of data based on Fig. 3B, Time T1 considered as the real-time)).
However, Liu may not explicitly discloses, but Ramamurthy, which is a same field of endeavor, discloses wherein the masking prevents user interaction with the portion of the data that is restricted ([0050] user input actions may be prevented until completion of the data capture event. For example, touch actions may be disabled and/or data fields may be locked to prevent further sensitive data from being provided). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Liu with the teachings of Ramamurthy to include masks that  prevents user interaction with the portion of the data that is restricted. One of ordinary skill in the art would have been motivated to make this modification because the system ensures that the sensitive information in the software application is not depicted in any captured screenshots (para. 0026).

Regarding claim 9, (Original)  the combination of Liu and Ramamurthy discloses the electronic device of claim 8, wherein the processor is further configured to nullify user actions that target the portion of the data that is restricted; and wherein the processor is further configured to check display level interactions to determine whether user actions, which target the portion of the data and are nullified, do not break a functioning of the application ([Ramamurthy: 0072] At 708, the process may involve determining, for each of the identified data fields, an appropriate obfuscation technique. It may be appropriate to remove or nullify data includes in a data field. For example, if only a portion of the data value has been entered into a data field (e.g., a data input event is still in progress), then the data value may be nullified. The appropriate obfuscation technique may involve generating an obfuscation layer [“not break a functioning of the application”, See para. 0022 regarding an obstruction layer] that will conceal a data value associated with the data field. In these embodiments, the process may also involve identifying positional information for each of the identified data fields, which may be provided by a user interface container).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Liu with the teachings of Ramamurthy to nullify user actions that target the portion of the data that is restricted. One of ordinary skill in the art would have been motivated to make this modification because an obfuscation module may determine whether it is appropriate to empty out, or nullify, a data field. The obfuscation module may be configured to cancel any active data input events, resulting in nullifying any data fields that are currently being entered. Therefore, the obfuscation module [or the electronic device] may be configured to maintain the obfuscation of the data fields until the screen capture event has concluded (para. 0038).

Regarding claim 10, (Original)  the combination of Liu and Ramamurthy discloses the electronic device of claim 8, further comprising: 
one or more sensors that collect image data; wherein the processor is further configured to: identify one or more monitoring devices that can view the portion of the data (Liu: FIG. 1B, 106; [0039] a sensor 106 can detect whether the user and/or the one or more third parties is/are viewing and/or looking at the sensitive data displayed on a display 102. Specifically, a sensor 106 can locate, determine, and/or discern the focus and/or gaze of the eye(s) of one or more individuals); and 
determine that at least one of the one or more monitoring devices is not authorized to view the portion of the data ([Liu: 0041] a processor 108 can ensure that sensitive data displayed on a display 102 is not viewable/readable by an unauthorized user of the computing system 100A and/or a third party that is attempting to view the sensitive data while an authorized user is viewing the sensitive data).

Regarding claim 11, (Original)  the combination of Liu and Ramamurthy discloses the electronic device of claim 8, wherein the processor is further configured to allow the application to function normally while the portion of the data is masked ([Liu: 0060] the security module 206 clarifies (e.g., un-blacks out) the passport number so that the user can read the passport number as the user looks at and/or focuses on the passport number. Further, the security module 206 maintains and/or continues to black out the other portions of sensitive data (e.g., the date of birth and salary/income data) while the user is looking at the passport data because the user is not looking at the date of birth and salary/income data [“allow the application to function normally” compare FIG. 3B and 3C regarding the passport number]).

Regarding claim 12, (Original) the combination of Liu and Ramamurthy discloses the electronic device of claim 8, further comprising: 
one or more sensors that collect biometric data (Liu: FIG. 2B, identification module 210); wherein the processor is further configured to: identify one or more users that are viewing the portion of the data based on the biometric data ([Liu: 0056] An identification module 210 can discern between authorized users and unauthorized users using one or more biometrics detected by the set of sensors 106); and determine that at least one of the one or more users is restricted from viewing the portion of the data ([Liu: 0067-0069] the method 500 can begin by a processor 108 (e.g., via an identification module 210) identifying sensitive data from a set of data (block 502). The processor 108 can determine (e.g., via one or more sensors 106 and/or a sensing module 204) that an authorized user is focusing on and/or looking at the obscured sensitive data (block 506). In response to determining that the user is focusing on and/or looking at the obscured sensitive data, the processor 108 can clarify the obscured sensitive data (block 508)).

Regarding claim 13, (Original)  the combination of Liu and Ramamurthy discloses the electronic device of claim 12, wherein: 
identities of the one or more users are updated in real time ([Liu: 0069] The processor 108 can determine (e.g., via one or more sensors 106 and/or a sensing module 204) that an authorized user is focusing on and/or looking at the obscured sensitive data (block 506)); and 
wherein the processor is further configured to: determine a restriction level for each of the one or more users ([Liu: 0069] In response to determining that the user is focusing on and/or looking at the obscured sensitive data, the processor 108 can clarify the obscured sensitive data (block 508)); and update the portion of the data that is restricted based on a highest restriction level of the one or more users ([Liu: 0070] The processor 108 can further determine (e.g., via the one or more sensors 106 and/or a sensing module 204) that the user is no longer focusing on and/or looking at the obscured sensitive data (block 510). In response to determining that the user is no longer focusing on and/or looking at the clarified sensitive data, the processor 108 can re-obscure the sensitive data (block 512). (Examiner considers, for example, Fig. 3C, Time T2 as the updated portion of data based on Fig. 3B, Time T1 considered as the highest restriction level)).


Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 20150135067 A1 hereinafter “Ellis”) in view of Ramamurthy (WO 2020046274 A1).
Regarding claim 14, (Currently Amended) Ellis teaches a method, the method comprising: 
evaluating one or more rules in a ruleset for manipulation of data on a computer device ([0141-0142] The privacy component 180 can toggle between one or more security modes, such as a high security mode and a low security mode. The privacy component 180 may toggle security modes based on a GPS location of a device); 
identifying a location of the data, on the computer device, based on the ruleset ([0141-0142] The privacy component 180 can toggle between one or more security modes, such as a high security mode and a low security mode. The privacy component 180 may toggle security modes based on a GPS location of a device); and 
manipulating the data based on the ruleset ([0142] the privacy component 180 may toggle the security mode to be a high or higher security mode than when the top is up. a user may be presented with one or more preferences regarding how sensitive data is to be displayed (e.g., always display, hide when in public, hide when multiple individuals are detected, etc.). In this way, a limited data set or a subset of a data set can be presented based on the presence of one or more individuals, a public setting, or a private setting).
However, Ellis may not explicitly discloses, but Ramamurthy, which is a same field of endeavor, discloses wherein the manipulating prevents user interaction with the location of the data ([0050] user input actions may be prevented until completion of the data capture event. For example, touch actions may be disabled and/or data fields may be locked to prevent further sensitive data from being provided). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ellis with the teachings of Ramamurthy to prevent user interaction with the location of the data. One of ordinary skill in the art would have been motivated to make this modification because the system ensures that the sensitive information in the software application is not depicted in any captured screenshots (para. 0026).
Examiner’s Consideration
With respect to “location of the data” in claim 14, Examiner requires clarification on the limitation since para. 0023 and 0025 state “a screen location of the data” in a set of rules. On the other hand, para. 0047, 0075 and 0078 recite “geographic location” in a set of rules. Examiner considers both aspects of the limitation and concluded that Ramamurthy cure the deficiencies of Ellis.

Regarding claim 15, (Original) the combination of Ellis and Ramamurthy discloses the method of claim 14, further comprising navigating to the location of the data ([Ellis: 0089] the detection component 140 may be able to determine a screen size of the tablet, a processing power for the tablet, a global positioning system (GPS) location for the tablet, applications).

Regarding claim 16, (Original) the combination of Ellis and Ramamurthy discloses the method of claim 15, wherein: navigating comprises opening one or more applications; and evaluating comprises interpreting, with an interpreter engine, one or more screen elements of the one or more applications ([Ellis: 0092] the detection component 140 may determine that the device or smartphone is being utilized in a navigational context. In other words, one or more of the device properties may be determined to be that the smartphone is navigating).

Regarding claim 17, (Original)  the combination of Ellis and Ramamurthy discloses the method of claim 16 wherein navigating further comprises interacting with the one or more screen elements of the one or more applications ([Ellis: 0089] the detection component 140 may be able to determine a screen size of the tablet, a processing power for the tablet, a global positioning system (GPS) location for the tablet, applications).

Regarding claim 18, (Original)  the combination of Ellis and Ramamurthy discloses the method of claim 15, wherein navigating comprises: selecting a field on a screen of an application; and entering the data in the field ([Ellis: 0096] a user may interact with one or more portions of a rendering or an interface. For example, the detection component 140 can receive one or more user interactions with a device. These user interactions may be captured as a gesture by an image capture component or a motion sensor, a touch input, a keystroke, a mouse input, a voice command, etc.).

Regarding claim 19, (Original)  the combination of Ellis and Ramamurthy discloses the method of claim 15, wherein navigating comprises: selecting a field on a screen of an application; and extracting the data from the field ([Ellis: 0096] a user may interact with one or more portions of a rendering or an interface. For example, the presentation component 160 may generate one or more reports in response to an inquiry received via a gesture, such as a selection made by waving a hand or a finger or by speaking a voice command).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 20150135067 A1 hereinafter “Ellis”) in view of Ramamurthy (WO 2020046274 A1) as applied to claim 14, further in view of Panchapakesan et al. (US 20160378999 A1 hereinafter “Panchapakesan”).
Regarding claim 20, (Currently Amended) the combination of Ellis and Ramamurthy discloses the method of claim 14, further comprising: 
identifying one or more monitoring devices that can view the data ([Ellis: 0080] The privacy component 180 can toggle between one or more security modes based on one or more of the device properties. For example, when the device is in high security mode, the presentation component 160 may mask one or more portions of a rendering, presentation, or visualization).
However, the combination of Ellis and Ramamurthy may not explicitly discloses, but Panchapakesan, which is a same field of endeavor, discloses the method of claim 14, wherein manipulating comprises hiding the location of the data from the one or more monitoring devices ([0049] any of the arguments 260-265 can specify that a masking object be generated when a user's device is located in a certain geographic location or region).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ellis and Ramamurthy with the teachings of Panchapakesan to hide the location of the data from the one or more monitoring devices. One of ordinary skill in the art would have been motivated to make this modification because the redaction layer generator can generate one or more masking objects with or without a text notice such as “Restricted Geographic Location” if the client device is moved outside the boundaries of the specified geographic region (para. 0049).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Ramamurthy (US 20210312080 A1)- Methodology to obfuscate sensitive information in mobile application background snapshot: ([0015] techniques for obfuscating sensitive data during a data capture lifecycle event in order to prevent unauthorized reproduction of that sensitive data. The obfuscation module may then determine an appropriate means of obfuscating data to prevent its capture in the data capture lifecycle event and may subsequently employ that obfuscation means).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493